Citation Nr: 0610831	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  01-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for back injury.

2.  Entitlement to service connection for neck injury.

3.  Entitlement to service connection for nose injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from August 1959 to 
August 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case in September 2003 for further 
development.  Specifically, the RO was to request from the 
National Personnel Records Center (NPRC) Surgeon General's 
Office records and Sick Reports for the appellant.  In the 
event the NPRC could not provide these records, it was to 
give "specific confirmation" that "no service records can 
be found" or that "they have been destroyed."  The RO made 
several requests for a records search by the NPRC.  The 
responses and or the searches were incomplete.  The NPRC did 
not give the requested confirmation.  Also, we note that the 
3101request form for the pertinent records did not include 
the veteran's complete duty assignments, which may have 
inadvertently limited the search.

According to the Court's holding in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand order.  A remand poses on the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the terms of the Board's prior remand have not 
been satisfied, remand is required.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess v. Nicholson, No. -1-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.   In the present appeal, the 
appellant has not been given notice as to the evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  The RO should provide 
adequate notice on this matter in accordance with the VCAA.  
      
Accordingly, REMAND is necessary to ensure VA has met its 
duty to assist the veteran in the development of his claim, 
and to ensure that due process has been satisfied.

1.  The appellant had active duty in the 
United States Army from August 1959 to 
August 1961.  He was assigned to 
Headquarters Co., 7th Inf. Div., 80th 
Artillery, and Headquarters Battery, 6th 
How. Bn., 8th Artillery.  The veteran 
states that he suffered the following 
disabilities or injuries while in service: 
Back injury, neck injury, and nose injury.  
Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and obtain the following service 
records: Surgeon General's Office records, 
Sick Reports (from August 1960 to November 
1960, from November 1960 to February 1961, 
from February 1961 to May 1961 and from 
May 1961 to August 1961).  If no service 
records can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

2.  The appellant should be notified of 
the evidence necessary to establish a 
disability rating or effective date for 
the disabilities on appeal in accordance 
with the VCAA.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






